Notice of Pre-AIA  or AIA  Status
Claims 1-5, 7-14, and 16-22 remain for examination.  The amendment filed 5/3/22 added claims 21 & 22; amended claims 1, 3, 5, 7, 9, 11, 12, & 16-20; and cancelled claims 6 & 15. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of the amendment filed 5/3/22, with respect to the Balasubramanian, Shi, and Mahaffey references have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 17-20 are allowed for the reasons as presented in the rejection of 2/3/22 (see page 9, paragraphs #9-11).  Independent claims 1 & 9 were amended to incorporate the limitations of now-cancelled claims 6 & 15 respectively, which were previously determined to be allowable for substantially similar reasons as claims 17-20; consequently, claims 1-5, 7-14, & 16 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        6/3/2022

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435